Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/983,992 filed on 8/3/20 has a total of 15 claims pending for examination; there are 2 independent claims and 13 dependent claims, all of which are examined below.
Election/Restrictions
The restriction requirement mailed on 12/27/21 has been vacated.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 11-15, due to their direct or indirect dependence from claim 10, they suffer from the same deficiencies and are therefore rejected under the same rationale.
Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
Claims 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest determining a target interval based on the number of active memory dies and a target number of active memory dies; and responsive to the actual time interval being less than the target interval, delaying acting on the second request until after the target interval, in combination with the other limitations found in the claim.
With regards to claims 2-9, due to their direct or indirect dependence from claim 1, they include allowable subject matter for at least the same reasons.
With regards to claim 10, the prior art of record alone or in combination fails to teach or fairly suggest responsive to the outgoing interval being less than a target 
The following is a discussion of the closest prior art found and how it differs from the instant case.
US Patent Application Publication No. 20220019501 to Zhou et al. teaches read throughput component that dynamically changes from a first read throughput level to a second reads throughput level wherein each level separates a first and a second commands (a command spacing) that is defined as a duration of time (clock cycles) between commands.  The command spacing slows down or decreases the processing of read commands.  Zhou et al. teaches all of these limitations but is silent as to the reasons for allowance above.
US Patent Application Publication No. 20210303211 to Moon teaches adjusting the performance of an SSD by delaying a time at which a controller applies a command to the storage, reducing data I/O speed, and reducing a frequency of a timing signal or clock being inputted to the storage.  In another aspect, an operation of adjusting the performance may be an operation of changing the number of active memory dies in the storage.  Moon et al. teaches all of these limitations but is silent as to the reasons for allowance above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181